                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      Case No. 2:17-cr-47-PPS-JEM
                                          )
LEROY ELMORE,                             )
                                          )
              Defendant.                  )

                                OPINION AND ORDER


       Defendant Leroy Elmore, one of twenty defendants charged in this case, has

moved for review of a detention order entered by Magistrate Judge John Martin and

dated July 7, 2017. [DE 347.] On December 20, 2018, I held a hearing on the motion. I

reviewed the indictment, the pretrial services bond report, transcript of the original

detention hearing, and the defendant’s memorandum prior to the hearing, and at the

hearing I heard proffered evidence and argument from the parties. This order sets out

and supplements the findings of fact and rulings I made on the record before denying

the motion.

       Elmore is charged with an offense for which a maximum term of imprisonment

of 10 years or more is prescribed in the Controlled Substances Act. As a result, there is a

rebuttable presumption that there is no condition or combination of conditions that

would reasonably assure his appearance and the safety of the community. See 18 U.S.C.

§ 3142(e)(3)(B). This presumption represents Congress’s judgment that people charged

with such serious crimes are “likely to continue to engage in criminal conduct
undeterred either by the pendency of charges against them or by the imposition of

monetary bond or other release conditions.” U.S. v. Dominguez, 783 F.2d 702, 707 (7th

Cir. 1986).

       Section 3142(g) sets out four factors to consider in deciding whether there are

conditions that would ensure the community’s safety or whether a defendant must be

detained instead. 18 U.S.C. § 3142(g). The first factor is the nature and circumstances of

the charged offense, including whether it is a crime of violence or involves narcotics. See

18 U.S.C. § 3142(g)(1). Elmore is charged with one count of conspiracy in an otherwise

lengthy indictment. But it is a controlled substance offense, which weighs in favor of

detention.

       The second factor is the weight of the government’s evidence against Elmore.

18 U.S.C. § 3142(g)(2). Based on the government’s proffer at the hearing, I am persuaded

that it has a strong case against Elmore. The government did not present any testimony

from the agent on this case or from any witnesses, but did give a strong proffer of

evidence. This includes bonding out his co-defendants and phone recordings of Elmore

in furtherance of the overall conspiracy. As a result, the second factor —the weight of

the evidence against the defendant – favors detention.

       The third factor is Elmore’s character, physical and mental condition, family ties,

employment situation, financial resources, length of residence in the community,

community ties, and criminal history. 18 U.S.C. § 3142(g)(3). These are bad facts for

Elmore’s motion. The pretrial services bond report reveals Elmore has a long criminal

history, including several felony convictions and an arrest record dating back more than
forty years. Elmore likewise does not appear to have strong financial ties to the

community such as property ownership or employment. He has further reported

significant and lengthy use of illegal narcotics for more than three decades. He has

used at least four aliases or false identifications in the past. All of these facts favor

detention and that Elmore is a flight risk, despite the assurances and sincerity offered

by his sister at the hearing that she would allow him to stay with her while on bail.

       The fourth factor is the nature and seriousness of the danger to any person or the

community posed by Elmore’s release. 18 U.S.C. § 3142(g)(4). Given the above-

mentioned facts concerning the nature of the crimes charged and Elmore’s personal

history, there is potential for danger to the community if detention were not ordered.

       The four-week trial in this case is set to begin on April 8, 2019. [DE 252.] I expect

this trial date to be firm and will not look favorably upon any additional continuance

absent extraordinary circumstances. And as discussed above, I find the statutory criteria

for pretrial detention as to Elmore are all met in this case.

       Accordingly, I find that Magistrate Judge Martin’s order of pretrial detention [DE

180] was supported and appropriate in this case. Elmore’s Motion for Review of

Detention Order [DE 347] is DENIED.


       SO ORDERED on January 7, 2019.
                                                   /s/ Philip P. Simon
                                                   PHILIP P. SIMON, JUDGE
                                                   UNITED STATES DISTRICT COURT
